 WOOD BROS.647Wood Brothers&HalsteadLumber Companyof Phoe-nixandMill&Cabinet Local No. 2093,UnitedBrotherhood of Carpenters&Joiners of America.Case 28-CA-2124June 28, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND KENNEDYOn February3, 1971;Trial Examiner Henry-S, Salimissued his Decision in the above-entitled proceeding,finding that Respondent had engaged and was engagingin certain unfair labor practices within the meaning ofthe NationalLaborRelations Act, as amended, andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in the at-tached TrialExaminer'sDecision.Thereafter,the Re-spondent filed exceptionsto the TrialExaminer's Deci-sion, and a supportingbrief,and the General Counselfiled a briefin response to the Respondent's exceptions.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended,the Na-tionalLaborRelations Board has delegated its powersin connection with this case to a three-member panel.The Board has, reviewed the rulingsof the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has consideredthe Trial Ex-aminer'sDecision,the exceptionsand briefs,and theentire record in, the case, and hereby adopts thefindings,'conclusions,and recommendations of ^ theTrial Examiner as set forth below.We agree with the Trial Examiner's finding that theweight of the credible evidence establishes that PaulWood,Respondent's secretary-treasurer,had knowl-edge of employee Bruno's activities on behalf of theUnion at the time of Bruno's discharge.We furtheragree with the Trial Examiner's finding that Woodexpressed strong opposition to having his, employeesorganized;that the various reasons advanced by Woodfor Bruno's discharge were;pretexts,and that the realreason for Bruno's discharge was his engaging in pro-tected'activities.Bruno was discharged on June 19, 1970.2 On that dayhe leftworkaround 4 p.m., about a halfhour before theregular quitting time. The facts show thatWood calledBruno,at home and asked him what was he doing atThe Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all relevant evidence convinces us that the resolutions are incor-rect.Standard Dry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A 3) We find no basis for disturbing the Trial Examiner's findings in thiscase.2All dates are 1970.home during working hours. When Bruno replied hehad "clocked out," Wood demanded that Bruno comedown to the shop immediately. According to Bruno'scredited testimony, when he arrived at the shop, Woodasked how had Bruno worked 43 hours that week asindicated on Bruno's timecard.When Wood ques-tioned Bruno's statement that he had in fact worked thenumber of hours shown on the card, Bruno suggestedthatWood check this claim with Foreman Bryant.Wood refused,. however, and proceeded to tell Bruno hewas being fired. When Bruno asked the reason for hisdischarge,Wood stated, "You're fired for stealing thewire."Respondent contends, however, that it had severalother reasons for discharging Bruno, one of which wasthe fact that Bruno had falsified his timecards. In thisrespect,Respondent contends that a comparison ofBruno's timecards for-his last v2 weeks of work with aletter from the doctor, whom Bruno visited during thatperiod, shows that on those days when Bruno visitedthe doctor and claimed to have worked straightthrough his lunch hour to make up the time lost fromwork, Bruno claimed the lunch hour as worktime butdid not deduct from his timecards the time spent for thevisits to the doctor.While Respondent denies that itever authorized Bruno to work through his lunch houror overtime, it admits that Bruno "did have an agree-ment with the mill foreman that he couldmake up-timespent at the doctor's office so that he would,not.l®se.wages." In addition, Respondent contends-that' on theday on which Bruno was fired, his timecard failed toreflect the fact that Bruno left work a half hour earlierthan the regular quitting time.It appears that sometime in May Bruno sustained aback injury (whether or not work related is a matter ofdoubt) which required medical attention. The visits tothe doctor could only be made during working hours.When Bruno first informed Bryant of his condition andof the fact that he would have to visit the doctor twicea week, Bryant testified he told Bruno, "Well, if you'rehurting and you have to go to the doctor, you have togo to the doctor."Bruno visited the doctor on June 2, 4, 5, 16, and 18and on each of these days except June 5 Bruno workedthrough his lunch hour. Respondent's regular workhours are from 8 a.m. to 4:30 p.m. with a half hourlunch break. The entries on Bruno's timecards for allthe days in question except June 5 show a starting timeof 7:30 a.m. and a quitting time of 4:30 p.m.'Bruno's timecard for June 2 shows that he worked9 hours on that day from 7:30 a.m. until 4:30 p.m. Thedoctor's statement shows that Bruno was at his officeat 4 p.m. and spent about 45 minutes receiving treat-ment. The timecard, however, does not show when191 NLRB No. 112 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruno actually left the plant for the doctor's office onthat day.'Bruno's timecard for June 4 shows that Brunoworked 9 hours. According to the doctor's statement,Bruno arrived at the office about 8:45 in the morningand spent about 20 minutes receiving treatment. Thetime of the visit is not shown on the timecard.Bruno's timecard for June 5 shows that Brunoworked 8 hours. Although on that day Bruno took outa half hour lunch break, his timecard does not show thetime he was away from the plant visiting the doctor.Bruno's timecard shows that he worked 9 hours onJune 16 and 18. Here again the card fails to note thathe deducted any time on either day for the visits to thedoctor.On June 19, Bruno did not visit the doctor. Histimecard shows he worked a 9-hour day from 7:30 a.m.until 4:30 p.m. without taking time off for lunch. It isundisputed, however, that Bruno left the plant ataround 4 in the afternoon.Bruno explained, and the Trial Examiner creditedhis explanation, that, although his cards showed anentry of 7:30 a.m. as his starting time, he in fact startedwork at around 7 o'clock on the morning of June 19.Bruno was not questioned as to why he entered the timeof 7:30 when he actually started at 7 in the morning,nor was he asked why he did not enter on his cards thetime spent at the doctor's office. The testimony in-dicated that Bruno had a very loose and informal ar-rangement for keeping precise track of his hours ofwork. He conceded that there were times when he tookoff for personal business but maintained that he madeup the lost time. In fact, Bruno testified that in manyinstances he worked overtime which was noted only byan informal entry of the hours on the back of the card."Bruno's supervisor admitted that on June 19 when hearrived at work at 7:30, Bruno was already there.Bruno, as the record shows, had a variety of dutiesto perform. Eickhoff, one of Bruno's former super-visors, testified that Bruno often put in extra time suchas picking up spare parts for company equipment dur-ing all hours of the day, sometimes even before the shopopened. Bruno credibly testified that on June 19, forexample, he started work at 7 a.m. in order to have aforklift ready for operation by the time the crew arrivedfor work at the regular starting time. He also testifiedas to other duties which required that he start workbefore the regular starting time.As indicated, the Trial Examiner credited Bruno'stestimony that he had in fact worked the number of'It appears that it would take about 15 minutes of travel time in gettingto and from the doctor's office.°The cards in thepossessionof the Respondent when subpenaed wereadmitted in evidence.hours he claimed during the time in question.' In part,the Trial Examiner relied on the rather significant factthat Bryant, Bruno's supervisor, who had to approvethe timecards submitted by the employees, had ap-proved Bruno's timecard for each week in question,and it was impossible for him not to have known thatthere were no entries on the cards for Bruno's visits tothe doctor. We think such evidence is persuasive of thefact that Bruno worked the hours he claimed.Accordingly, in view of the foregoing and upon therecord as a whole, we agree with the Trial Examiner'sconclusion that Respondent seized on Bruno's time-keeping as one of its pretexts to mask its unlawfulreason for discharging Bruno.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Wood Brothers & Halstead Lumber Company of Phoe-nix, Phoenix, Arizona, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.'Bruno testified that on the day he was discharged, June 19, he receivedhis check at 2:30 p.m. Respondent, however, presented threewitnesseswhose testimony tended to support Respondent's contention thatBruno wasnot paid until after he had been recalled to the plant and subsequentlydischarged at 4:30 p.m. In this respect, Respondent argues that it is evidentBruno was not testifying truthfully and that therefore all ofBruno's tes-timony should be discredited where it conflicts with the testimony offeredby Respondent. In our view the mere fact thatBruno's testimony regardingwhen he was paid was in conflict with that of Respondent's witnesses doesnot necessarily show that his testimony was untruthful; the Trial ExaminercreditedBruno.Moreover, even if we were to conclude thatBruno wasmistaken as to when he received his check, and that his testimony in thatregard should not be accepted, it does not mean that it would requirereversal of the Trial Examiner's creditingBrunoin other respectsTRIAL EXAMINER'S DECISIONHENRY S. SAHM, Trial Examiner:Thisproceeding, underSection 10(b) of theNational Labor Relations Act, was heardin Phoenix,Arizona, on October 20,21, and 22, 1970,pursu-ant to due notice.' The complaint,which issued on August 6,on a charge dated June 22, alleged that Respondent engagedin unfair labor practices proscribed by Section 8(a)(3) of theAct by dischargingJoseph L.Bruno on June 19, because heengaged in union activities on behalf of Mill & Cabinet Local2093,UnitedBrotherhood of Carpenters&Joiners ofAmerica,the Unionand Charging Party herein.The answerof theRespondent admits to certain allegationsmade in the complaint,but denies the commission of anyunfair labor practices.The Respondent company avers thatBruno,the alleged discriminatee, was discharged for the fol-lowing good and valid reasons: he breached company policyby removing merchandise from the plant's premises withoutobtaining a sales ticket or paying for the' merchandise; hefailed to obey instructions not to park his truck in the plant'syard;he displayed a "belligerent"attitude in arguing with hissupervisor and a company official as to when he should take'All dates mentioned refer to 1970,unless otherwiseindicated. WOOD BROS.649his vacation;he failed to obtainpurchase orders when buyingparts to repair companyvehicles; he threatened that if acertain company official"didn't get off hisback,somethingmight happen" to him;and he falsified his timecards.Upon the entirerecord inthiscase, and fromobservationof thedemeanor of the witnesses,thereis herebymade thefollowing:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent,an Arizona corporation,has its principalplace of business in Phoenix,Arizona,whereit is engaged inthe business of manufacturing and selling lumber and relatedmaterials.During the past year,Respondent sold goods andmaterialsvaluedin excessof $500,000. Duringthat sameperiod oftime,it purchased and had deliveredto its place ofbusiness in Phoenix,goods valued in excess of$50,000 whichwere transported directlyto it from statesof the United Statesother than theStateof Arizona.The allegationsof the com-plaint as to the nature and extent of Respondent's business,which is admittedby the complaint,are foundto befacts andtherefore, it is concludedthatthe Respondentis an employerengaged in commerce and in a business affecting commercewithin themeaning of Section2(6) and (7) of the Act, andthat it wouldeffectuate the policiesof the Actto assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDIt is found and conceded that the Charging Union is a labororganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe TestimonyJoseph L.Bruno, the alleged discriminatee,was employedby Respondent company in August 1968 and discharged onJune 19,1970.His duties consisted of the repair and mainte-nance of all machineryof WoodBrothers & Halstead LumberCompany, including forklifts and trucks. Sometime betweenthe end of May and the beginning of June 1970, Bruno con-tacted Larry Richardson,an official of the Charging Union,with respect to organizing the employees working at the Re-spondent's lumber yard.The union official gave Bruno au-thorization cards,whereupon Bruno commenced to solicit hisfellow employees to sign these cards with the eventual pur-pose of having the Union represent the employees in collec-tive-bargaining negotiations with the Respondent.Bruno suc-ceeded in having approximately35 of the 40employees in theRespondent's production unit sign union cards. During thecourse of the organizational campaign,Bruno attended oneor two union meetings;the last one he attended was held afew days before his termination.On June 19,he left work at about 4 p.m., a half hour orso before quitting time,and went home.While he was athome, he received a telephone call from PaulWood, secre-tary-treasurer and part owner of the Respondent Company.Wood asked him what he was doing at home during workinghours,and when Bruno answered that he had"clocked out,"Wood told him to come down to his office immediately.Bruno arrived there at approximately 4:30 p.m., and Woodasked him how many hours he had worked that past week.When Wood questioned the veracity of Bruno's statementthat he had worked the required number of 40 hours, Brunothen suggested to Wood that he have Bruno's supervisor,George C. Bryant,come to the office in order to confirmBruno's statement that he had worked 40 hours that week.Wood refused to check with Bryant, telling Bruno he wasfired.When Brunoasked thereason forhis discharge,Woodreplied,according to Bruno,"You're firedfor stealing thewire." Thiswas in reference to Respondent's allegation in itsanswer,thatBruno had"breachedCompany policy byremoving merchandise from the plant's premiseswithout ob-taining a salesticket and paying forthe merchandise."Bruno testifiedhe told Wood that if hecontinued to accusehim of stealing the wire,he would sue him because he hadpaid the Company for thewire by personalcheck on June 17,the day followinghis purchaseof the wire. According toBruno,Wood thensaid, "The onlyreason you paid for it wasbecause you were caught."Bruno testifiedhe then told Woodthathis accusationthat hestole the wire was not the truthand the real reasonWood wasfiring him was because ofBruno's union activity,to which, Bruno furthertestified,Wood replied that he didn't know whatBruno was talkingabout. It was then,Bruno states, thatWood told him that heknew Bruno was the instigatorof the Union.The discussionended when Wood again told Bruno he was fired,whereuponBruno leftWood's office.Bruno denied the many reasons alleged bythe Companyfor hisdischarge, stating that none of them weretrue.Withrespect tothe Company's charge that he removed wire fromthe plant withoutpaying forit,Brunostated hewentinto thecompany's retail store on June 16, and told Wilson,the sales-man, that he wished to purchase some electricalwire for hispersonal use.Wilson,testifiedBruno,sold him the wire,whereupon Bruno toldWilson that hedid not havehis check-book with him but thathe would come in the following dayand pay Wilson.Those present when this occurred,statesBruno, were Creaseyand Childers,the company's book-keeper.Bruno testified Wilson gavehim the wire, which heplaced in histruck thatwas parkedon the Company's prem-ises, and that it remainedthere theentire day untilhe droveit home afterwork. The following day, June 17,Bruno wentback intothe store and paid forthe wire by check.Regarding the chargeby the Company that he repeatedlyfailedto obtain purchaseorders when hepurchased partsfrom dealers for repairing various company machines, Brunodenied that he was never notified at any time while employedby Respondent,of any company policy thatrequired him tofirst obtain a purchase order whenhe boughtparts needed torepair company vehicles.He furtherdenied that he failed toobey the instructions ofhis supervisor,George Bryant, not to parkhis truck on com-pany premises. Bruno testifiedthat whenhe was asked not topark his truck in the plant yard,he immediately removed hisvehicleand never parked there again.He furtherdenied he ever exhibited a "belligerent attitude"when discussing with his supervisors his request to take hisvacation at a specified time.Bruno's versionof thisincidentis that he "discussed" with Ray Eickhoff,his supervisor,when it would be convenientfor him totake his vacation, andthat Eickhoffhad agreed he could take his vacation at thetime that Bruno had requested.'However,Wood,the com-pany official, refused to agree to the time approved by Bruno'ssupervisor,whereupon Bruno discussed the matter withWood.Bruno's testimony continues: "We were both hot un-der the collarand he looked like he was going to beat me up,and I said, `You don't scare me,' and he said, `Let's startagain,' and he settled down and sodid I,' " whereupon Woodtold Brunothathe would consider his vacation request.Later, Creasey,the general manager,notified Bruno that itwas agreeabletoWood forBruno to take his vacation at thetime he had requested.3Eickhoff left Respondent's employ onMay 1, 1970. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDAnother reason alleged by the Company for Bruno's dis-charge, namely, that he had threatened harm to Creasey,general manager of the plant, if Creasey "did not get off[Bruno's] back," was denied by Bruno. Bruno did admit thathe had told his immediate supervisor, George Bryant (whosucceeded Eickhoff), that if Creasey didn't get off his back,something might happen to Creasey. Bruno explained thatwhat he meant by this was that, if Bryant did not "getCreasey off [Bruno's] back" that Bruno would quit, but inmaking this explanation, Bruno denied he ever threatened touse physical violence on Creasey.Finally, Bruno denied that he had ever falsified his time-cards.He stated that he had worked all the hours that histimecards reflected. He explained that while working at themill, he had incurred a back injury and that he had arrangedwith both Ray Eickhoff and George Bryant, his supervisors,'to visit the doctor during working hours as that was the onlytime the doctor was in his office. When Wood would not agreeto Bruno's not being charged for the time required for thedoctor to treat him, it was agreed by Eickhoff, and later byBryant, according to Bruno, that he would work rightthrough his lunch hour without interruption in order to makeup for the time he spent at the doctor's office receiving treat-ment for an injury alleged by Bruno to have been incurred inperforming company business.In denying all the derelictions of duty ascribed to him byRespondent, Bruno testified that during the entire time hewas employed by Respondent, a period of approximately 23months, he had never been criticized, or been given any oralor written reprimands regarding the quality of his work orwork habits by either his supervisors or Wood.Paul R. Wood has been secretary-treasurer of Wood Broth-ers & Halstead Lumber Company for the past 8 years. OnFriday, June 19, 1970, at about 9 a.m. (the day on whichBruno wasdischarged),Wood received a letter from theUnion requesting recognition as bargaining representative forthe approximately 40 men employed in the production area.'When Wood was asked when he first learned of Bruno'sunion activities, he answered,, " ...When I was firing him,and he said something to the effect that he knew I was firinghim for union activities." However, at another point in histestimony,Wood contradicted himself by stating that some-time between 8 and 10 o'clock on the morning of June 19, thesame day he received the union's letter at 9 a.m. requestingrecognition, he had learned by "hearsay" that Bruno wasattempting to organize a union at Respondent's plant. Woodstated that Jewell Creasey, general manager of Respondent'slumber mill, had told him he had learned from Ray Eickhoff,who was formerly supervisor of Respondent's mill from 1965untilMay 1,1970,' that Bruno was engaged not only insoliciting the lumber mill employees to join the Union, but hehad also obtained "some signatures" on union cards. Creaseyalso informed Wood that,Eickhoff told him the Union hadgiven a beer and sandwich party and had invited "a numberof the company's employees" to attend it and a meeting onJune 16.' Wood also testified that William L. Rhea, managerof the Company's retail store, corroborated Creasey's storyBryant succeeded Eickhoff asBruno's supervisorwhen Eickhoff left theCompany's employ.'NoteworthyisRespondent's notifying about 20 of these employees onFriday, June 19, a payday, that they were being laid off dueto economicreasons.,Eickhoff returned to work for Respondent on July 1, and on or aboutSeptember 20, was promoted and placedin chargeof a manufacturing plantwhich the Company had recently established6See G. C. Exh. 2, specifically the handwritten portion of that letter.on June 19, prior to the time he discharged Bruno later thatsame day.On June 25, Wood wrote a letter to the Union in which hestated that he contested the Union's claimthat it representedRespondent's employees. He also "demand[ed]" to be ad-vised whether the Union served any alcoholic beverages tothe employees of the Company prior to the Union obtainingtheir signatures on the union cards which authorized theUnion to represent the employees for collective-bargainingpurposes.Wood's letter also "demand[ed]" an "explanationas to what precautions were taken to avoid the consumptionof alcoholic beverages by minor children in attendance duringthe above mentioned meeting." Wood also "demand[ed]" ofthe Union "a certification" that no alcoholic beverages wereserved or consumed by any minors at the union meeting. Heconcluded his letter by stating, "I contend that any signaturesobtained in the foregoing above mentioned manner will beheld invalid by the Courts of the United States of America."When Wood was asked whether the Company's refusal tobargain with the Union was based on the fact that he assumedthat intoxicating liquors were served to minors at the unionmeeting, he answered as follows:When I was confronted with the problem of the uniontrying toorganize me,naturally I, like anybody else,objected to being organized, and was trying to figure outa way to get out of being organized. I truly heard, youknow, the report about the beer and sandwich party. Idid not know it, but I felt that had they had a beer andsandwich party, and that if some minors were in attend-ance at that meeting, and if they had possibly servedintoxicating beverages, then I felt honest to God that nocourt in the United States would make me negotiate withthe union on the basis of the signatures that they had.This was strictly an assumption on my part, but I amsure that you or anybody else that has been in a cardgamebefore play[s] every card that you can play to youradvantage.In reply to a letter from the National Labor RelationsBoard Regional Director, requesting his version of Bruno'stermination,Wood wrote the following letter dated June 25:Reasons for dismissal of Joseph Bruno:The mill foreman never authorized Joe Bruno to workstraight through his lunch hour nor did he authorize himto work overtime. Mr. Bruno did have an agreementwith the mill foreman that he would make up the timespent going to the doctor's office so that he would notlose any wages.The mill foreman has had the position of mill foremanfor less than 60 days,and havingapproximately fortymen working for him, it was quite difficult for him toexamine every time card individually, and since Mr.Bruno had been here quite some time the mill foremanfelt surely he could be trusted to account for his hoursaccurately and honestly. It is apparent that Mr. Brunofound a weakness in our system and began taking advan-tage of it.On the following days Mr. Bruno claims to have workedstraight through without a lunch hour: 6-1-70, 6-2-70,6-4-70, 6-5-70; the week of 6-8 through 6-12-70, Mr.Bruno was on vacation; 6-16-70, 6-18-70, 6-19-70.The following is a list of dates which Mr. Bruno went tothe doctor or claimed that he went to the doctor and alsothe hours reported for that shift. We think it quite signifi-cant to note thatMr. Bruno hasnot shown any reduc-tion in these hours for time off spent at the doctor'soffice. WOOD BROS.651This letter(G.C. Exh.4) then lists various dates on whichBruno allegedly went to the doctor's office and the hours hereported for that shift. Wood stated in this letter his versionof the wire incident and disavowed any knowlege of Bruno'sunion activity.Wood testified that on the day he fired Bruno,he asked himto explain the reason why his timecard did not reflect thelength of time he was away from his work when he wassupposed to have been at the doctor's office receiving treat-ment.His testimony continues that he also"confronted"Bruno and accused him of having taken merchandise fromthe Company's retail store on June 16,while knowing thatsuch action was contrary to company policy.Woods' tes-timony reads that Bruno not only denied he had falsified histimecards but he also offered no explanation as to why histimecards did not show the time spent in going to and fromthe doctor'soffice.Wood testified that when he accusedBruno of having"taken merchandise,"Bruno told him thathe intended to pay for the wire and did so the following dayand that he would take a lie detector test to prove it. Woodthen testified as follows:Mr. Bruno said, "I know why you are doing this," some-thing to that effect,and I at that time said, "Why?" Hesaid, "Because some of the boys in the yard told me youwere going to fire my ass for union activities."My re-sponse was,"What union activities."He said,"I swearto God I haven't anything to do with the union,"and soforth,and I said, "Well, this doesn't have anything to dowith the union."And then he was discharged.When it was pointed out to Wood by the General Counsel'srepresentative that it appeared at the time he fired Bruno heknew that Bruno had been engaged in union activities, Woodexplained that this knowledge was "hearsay information andhe couldn't honestly say whether it was credible or not."Wood denied Bruno's testimony that the Company hadagreed Bruno would be compensated by the Company forovertime work which he did.Bruno's version is that it wasagreed by his then supervisor,Eickhoff, that for any overtimework which he put in he was to be compensated in the formof merchandise he might select,from the Company's retailstore.He testified that he also took his overtime in the formof compensatory leave,which was sanctioned by Eickhoff.Eickhoff told him, according to Bruno,that he should keeptrack of his overtime and note it on the reverse side of histimecards.This he did, states Bruno,which accounts forpenciled numbers on some of General Counsel's Exhibits 5(a)to 5(k),his timecards. Bruno testified that Eickhoff told himto inform Childers, the Company's bookkeeper,of this ar-rangement,which he did.Bruno claimed that at the time hewas fired,he had 17 or 18 hours of overtime to his credit,'andthatWood knew about it because it was mentioned in' theofficewhen Wood fired him. Moreover,in January 1969,Eickhoff agreed that whenever he used his own' truck oncompany business,he should note on his timecard ' theamount he expended to cover "mileage or gasoline." Thisarrangement was also agreed to, stated Bruno,by Eickhoff ssuccessor,Bryant. See above,wherein Wood's letter mentionsan agreement that Bruno could make up the time he spentgoing to the doctor's office.Wood denied the truth of Bruno's testimony that the Com-pany had agreed whenever he used his personal truck oncompany business,the Company would compensate him forthe use of his truck.Wood testified there may have beenoccasions when Bruno used his own truck for company busi-ness and he was compensated,but this was infrequent, as itwas understood that only company vehicles were to be usedon company business.Wood stated that if Bruno had re-quested compensation" ...he would probably have beenreimbursed."Regarding Bruno allegedly falsifying his timecards, it ap-pears that the employees'timecards are turned in each Fridaymorning by the supervisors to the bookkeeper in order for herto prepare the employees'weekly paychecks.After the time-cards were delivered to the bookkeeper on the morning ofFriday,June 19,which was subsequent to the time that Woodreceived the Union's letter requesting recognition,he askedhis secretary to telephone the doctor's office to verify thedates and times that Bruno alleged he was at the doctor's "forclaimed injuries"sustained on the job.Wood testified that hewanted this information because the Company had nevergranted Bruno permission to take time off to visit the doctorduring working hours.Wood's testimony reads as follows:On the morning of the 19th when the wire was removedfrom the store,I went down to the mill on a routine tripand when I was there Bruno was gone,so I stepped upto the mill foreman and I asked him, "Where is Bruno,"and he said, "He's gone to the doctor's office," and Isaid,"Well, does he deduct this off his timecard whenhe's gone,"and he said, "Well, I guess so. I have neverchecked him...itwas my understanding that the yardforeman...would [remove the time spent in going tothe doctor from Bruno's card] 7Bruno testified that on June 19, the day he was fired, hebegan work at 7:30 a.m., a half hour early,worked throughhis lunchtime, and when he left work at 4 p.m. that day,Bryant saw him leaving and said nothing.Bruno testified thatwhen Wood accused him of leaving work early on June 19,he denied it, stating he had come to work a half hour earlyand that he took no time off for lunch.He requested Woodto check this with Bryant, but Wood refused.Moreover,Bruno testified,Bryant approved his timecard for the weekending June 19 by initialing it.On examination by Respondent's counsel, Wood testifiedhe learned from George Bryant,Bruno's immediate super-visor,that Bryant told him on June 16 that Bruno was goingto the doctor because of a back injury.It was on that date (notJune 19),Wood testified, that he asked Bryant if Bruno wascharging the Company for the time that he was at the doc-tor's,to which Bryant replied,"I guess he is."Although the record is clear that when Bruno"took mer-chandise" from the company's store,the store clerk not onlyknew of this but also agreed that Bruno could pay for it thenext day, yet it appears at the outset of Wood's testimony thathe meant to give the impression that Bruno had stolen electri-cal wire from the Company's store.However, when he wasunder examination by his counsel,he stated that Creasey, thegeneral manager,informed him on June 16 that Bruno "hadremoved merchandise from the store and had put it in hispickup and locked it in there." It was then,Wood testified,that he checked the store records in order to determinewhether Bruno had charged or paid for this merchandise.When investigating the incident, he inquired of Wilson, whois employed in the company store,as to what were the facts.Wood testified Wilson told him that"Bruno had come andgot some wire and told him that he would pay for it later."Wood continued that,"We ... cautioned [Wilson] not tosay another word about this to anyone and then ... we hadour suspicions like anybody else has them, and we felt if wewere to watch, we might be able to find other evidence onBruno 'and bring him in and elicit a confession ... Thefollowing morning, Creasey came in and said that Bruno hadpaid for the wire."' It is uncontradicted that the wire incident occurred on June 16, andWood so testified at other parts of the record. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDWood then stated that another reason for dischargingBruno was his violating company policy by parking his truckon company premises. Wood testified that around the 1st ofMay, he ordered Bruno to remove his truck from the yard.Bruno complied, explaining that the Company's then fore-man, Eickhoff, who had since left its employ, had given himpermission to keep his truck in the yard.Wood next testified about a conversation he had withBruno in the "Spring" regarding the time when Bruno couldtake a vacation. Bruno requested that he be allowed to takehis vacation early as he wanted to use the time to do somecement work around his house before the hot weather set in,when it would be difficult to pour cement! Wood stated hetold Bruno that his request would be given consideration andthat he would notify him later. When Wood was asked by hislawyer what Bruno's "behavorial attitude" was, Wood an-swered, "I observed him to be abrupt, boisterous, and hislanguagewas probably a little foul."'Wood also testified that about May 1, the company issueda "verbal directive" prohibiting any employee from makingpurchases on behalf of the Company without first obtaininga written purchase order from a company official. Woodtestified he learned from Creasey that Bruno repeatedly vi-olated this oral directive and that Creasey had told him henotified Bruno several times that "he was having a hard time"getting Bruno to come in and get a purchase order for every-thing that he was purchasing at other stores for the Com-pany's use.10Wood, in summing up the reasons for firing Bruno, testifiedthat it was because of the wire incident "by [Bruno's] breach-ing company policy which prohibitedremovingthe wire fromthe premises without a ticket"; falsification of timecards whenBruno "quit" early on Friday afternoon, June 19, when hewent to the doctor's, and he did not deduct the time he spentat the doctor's office, and "he was also shorting me an houron that day," 'and also "his belligerent attitude." Wood, inconcluding his testimony when he was under "redirect" ex-amination by the General Counsel's representative, concededthat he did not discharge Bruno until after he received theUnion's letter and after Creasey and Rhea, company super-visors, had' advised him that Bruno was responsible for theunion activities at the mill.When Wood was asked what his reaction was when helearned from Creasey that Bruno was actively involved inunion activities, he answered, "Well, probably no differentthan I felt when I got the [union] letter. I was kind of shockedthat we were trying to be organized.... My testimony is thefact thatI wasupset because I was being organized. I was alsoupset with Mr. Bruno for his previous union activities, anditmight probably have been something to the effect ... myfeelingmight have been something to the effect of, Well,suspicions confirmed."Jewell A. Creasey, who has been general manager of theRespondent Company since May 1970, testified about a con-versation he had with Ray Eickhoff, a former employee,which corroborates Wood's version of this incident." Creaseystated he met Ray Eickhoff at a bar at about 11 a.m. on June19, and his testimony reads as follows:Ray said thatBruno wasworking with the union and hewas trying to organize us and he was going to give ustrouble,and Isaid, "It doesn't make any difference tome. Bruno is onhis way out, anyway, for padding time-Bruno took a week's vacation beginning on June 8, 1970.See above for Bruno's version of this incident.10See above for Bruno's version of this incident.11See above.cards and taking merchandise without tickets," and thatwas the end of the conversation there and we went on totalk about Ray [Eickhoff] getting a job someplace else.Creasey then returned to the shop at about 11:30 a.m. andtoldWood about his conversation with Eickhoff.On June 16, testified Creasey, he observed Bruno going outof the company store with a roll of romex electrical wire. Histestimony continues:Iwent inside, checked the tickets, cash and charge tick-ets, to see if it had been charged and looked around andabout that time, Mr. Wood come in and I talked to himabout it.12 I didn't find any charge for this wire in anyway, cash or charge.Creasey stated that he and Wood then spoke to Wilson, whois the store clerk," ... and told him not to say anything aboutthis as they wanted to keep it quiet and maybe they could rundown other material whichwas missingbecause the companypolicy is that no goods leave the store or the premises withouta purchase order, cash ticket or charge ticket." Wood thensaid, according to Creasey, "Let's hold down and see if wecan't find out more information about the other material andmaybe we can get a confession [from Bruno] on the othermaterial thatismissingfrom the store." Wood then said,continued Creasey's testimony, that he was going to fireBruno but he "wanted to find out if we could get some of themerchandise back or get a confession out of him."Creasey acknowledged that Wilson, the store clerk, waspresent whenBruno cameinto the store and that Bruno tookthe wire out of the store with Wilson's knowledge and con-sent. Creasey also admitted that Wilson was not reprimandedfor permitting Bruno to remove the wire from the store.Wilson, who' has been employed by the Respondent since1946, testified that on June 16, Bruno came into the store andsaid he needed some electric wire and "I told him it was onthe counter, to go ahead and help himself and take out what-ever he wanted." Wilson continued that Bruno selected thekind of wire he wanted and told him that "he was going totake it out to the truck and pay for it later." Wilson testifiedthat he did not adviseBruno it wascompany policy not toremove any merchandise from the store without a cash orcharge slip.Wilson concluded his testimony by stating thatas Bruno left the store with the wire, Wood and Creasey wereentering the store.On either June 16 or 17, Creasey testified that he spokewith the Pinkerton Detective Agency to inquire of them ifthey would consider investigating these thefts. John D. Rush,manager of Pinkerton's, confirmed that he spoke to Creasey"in June" hstating it was he who first called Creasey to ascer-tain if their guards who patrolled Respondent's premises wereperforming satisfactorily. After this phase of the conversationconcluded, Creasey told him, Rush testified, that they be-lieved Bruno "was involved in some kind of theft activity atthe plant and [Creasey] asked what, if anything, we could doto,help him remedy the situation."No action was taken asRush indicated that Pinkerton's services were "costly,"whereupon the conversation concluded when Rush suggesteditwould be more practical to terminate Bruno.Ray Eickhoff was employed by Respondent from Novem-ber 1965, to May 1, 1970, when he left, at which, time he heldthe position of supervisor of the mill. He returned to work forRespondent on July 1, 1970. It was he who informed Creaseyon June 19, of Bruno's role in the union organizational cam-paign at Respondent's!mill.See above. About 2 weeks later,on July 1, Eickhoff returned to work for Respondent and on11The transcript reads that it was Bruno who "come' in." This is anobvious error, as the remainder of Creasey's testimony, at page 107 in thistranscript, shows he was referring to Wood. WOOD BROS.September 20, he was promoted to the job of manager of anew plant that Respondent had opened. Eickhoff denied thathe had informed Creasey of Bruno's major role in organizingRespondent's employees with the hope that Respondentwould reemploy him. The following colloquy then occurredbetween the General Counsel's representative and Eickhoff:Q.What prompted you to tell Mr. Creasey aboutBruno organizing the shop?A. Chitchat, just like you said.Q. Called him up on the spur of the moment at 9o'clock in the morning, said you'd meet in a bar just forthe purpose of chatting? Is that your testimony?A. That's right, and also this man was trying to helpme get a job, which there weren't any avilable at thattime, not even through 2093.[Here referring to theCharging Union].William L. Rhea, manager of Respondent's retail store,testified that on June 19, between 10 and 11:30 a.m., he toldWood he had learned from an employee about the unionmeeting and beer party and that this employee, LeroyThacker, said that, "Joe Bruno had asked him to sign theunion card."George C. Bryant has been employed by Respondent sinceMarch 1970, and was promoted to "mill foreman" on May1, 1970, at which time he became Bruno's immediate super-visor.His testimony corroborates that of both Wood andCreasey. He testified that shortly after May 1, Bryant had aconversation with Bruno in which the latter informed Bryant,upon his becoming a foreman, that he had been going to thedoctor twice a week during working hours for a back injuryincurred when he fell off a company truck. Bryant, when hefirst testified, stated he voiced no objection to Bruno's con-tinuing to see the doctor during working hours. Later, inresponse to leading questions by Respondent's counsel, heamplified his answer by expanding it to include the admoni-tion that he told Bruno to deduct from his timecard thelength of time he was away from work while going for medi-cal treatment. Bryant claimed that after he had this conversa-tion with Bruno, the latter did not deduct the time he was atthe doctor's, and he reprimanded him for this on the morningof June 19. Bryant's testimony continues that at or about 10or 11 o'clock on June 19, he reported to Wood and Creaseythat Bruno was not deducting from his timecards the time hespent away from work receiving medical treatment. Woodordered him to run a check on Bruno's timecards which,testified Bryant, he did. It is undenied and admitted by Bry-ant that he initialed Bruno's timecard for the pay periodending Friday, June 19. Bryant, in testifying, admitted alsothat Bruno had told him he had some arrangement withEickhoff about the manner in which he would make out histimecards but he did not recall the details.Bryant also testified that Bruno, in speaking to him aboutCreasey, referred to Creasey as "the son-of-a-bitch," andthreatened that " ... if he [Creasey] didn't get off his [Bru-no's] back, he [Bruno] was going to quit. `In fact, if he don'tget off a lot of people's backs around here, he's liable to getkilled...' ... I said, `What do you mean by that,' and hesaid, `Well, a forklift could run over him, or drop a bundleon him, or a bundle could fall over him.' 13Bryant corroborated Bruno's being told not to park histruck on company premises and testified that he told Brunoon one occasion to obtain purchase orders when buying partsused in repairing company vehicles. Bryant concluded histestimony by contending that he did not learn about unionactivity at the mill until June 23 or 24, " ... the following11See above for Bruno's version.653week that we laid off the men on June 19." See footnote 4,supra.Bryant denied Bruno ever claimed he was entitled to com-pensation for using his own truck on company business. Onone occasion, testified Bryant, when the company truck wasin use and Bruno needed it to get some parts, he told Brunoto take the company truck as soon as it became available, butBruno said, " ... he would rather drive his own truck andpayfor his own gas than to drive that damn company pickuparound town."Doris Childers, who has been Respondent's bookkeeper forthe past 5 years, denied there was any arrangement betweenthe Company and Bruno whereby he was to receive compen-sation in the form of merchandise, or in any other manner,for overtime that he worked, or for using his personallyowned vehicle on company business. All time worked byBruno, she testified, was paid him by check and not by hisreceiving merchandise, as Bruno testified, in compensationfor overtime work, or for the use of his truck."ContentionsThere is here presented a situation in which the representa-tive of the General- Counselallegesthat Bruno was dis-charged because of his union activities. In substantiating thisconclusion. General Counsel stresses the fact that Bruno wasthe sole union organizer and he alone was responsible forsecuring the signatures of employees on union cards. Also,General Counsel emphasizes that only after Wood learned ofBruno's union activities, when Eickhoff informed on Bruno,and the Company had received the Union's letter requestingrecognition, which confirmed Eickhoff's report ofBruno'sunion activities, was Bruno immediately discharged. Further-more, argues General Counsel, if Bruno were as vulnerableto discharge and had in fact committed all the offenses at-tributed to him, he would not have remained in the Com-pany's employ until June 19, after a period of working forRespondent about 2 years. Finally, contends General Coun-sel,when carefully examined, the "Company's defenses haveno substance but appear to be part of an orchestrated effortto smear Bruno to justify the pretextual discharge."The Respondent, on the other hand, strenuously deniesthat Bruno's discharge was discriminatorily motivated andcontends,per contra,thatWood had decided to dischargeBruno on June 16, when he learned of the wire incident andat a time when he had no knowledge that Bruno was engagedin union activities. Corroborative of this assertion is the fact,contends Respondent, that Creasey discussedBruno's "tak-ing the wire" with a Pinkerton representative. Finally, arguesRespondent, it had valid grounds for firing Bruno when heleftwork about an hour early on June 19. In conclusion,Respondent asks that the complaint be dismissed as Brunowas discharged for good, sufficient, and valid cause.IssueWhether Bruno engaged in such flagrant acts that wouldjustify the discharge, or whether he was discharged for hisunion activities.CredibilityResolutionsThe issue of motive here,namely,was Bruno terminatedfor engaging in protected activities,or for good cause, is apure factquestion. And such a question is seldom capable ofpatent demonstration. However, the Board and the courts, inpassing upon it, have held that consideration may be given to1'Bruno testified he was paid for overtime in the form of a stovehood,a ladder, and a shower door purchased at the Company store. 654DECISIONSOF NATIONAL LABORRELATIONS BOARDcircumstantialevidence,as well asto that which is direct asevidence of a purpose to violate the statute, is rarely obtain-able.15 In arriving at the conclusions hereinafter stated, thetrier of these facts did not consider the incidents herein de-scribed separately and in isolation. They were consideredcompositely and inferences were drawn which were justifiedby their cumulative probative effects. So considered, the tim-ing of Respondent's activities, with reference to Bruno's dis-charge was, it is believed, highly significant. As was stated inN.L.R.B. v.Melrose Processing Co.,351 F.2d 693 at 698(C.A. 8):Itwould indeed be the unusual case in which the linkbetween the discharge and the union activity could besupplied exclusively by direct evidence. Intent is subjec-tive and in many cases the discrimination can be provenonly by the use of circumstantial evidence. Furthermore,in analyzing the evidence, circumstantial or direct, theBoard is free to draw any reasonable inferences.Therefore, whether or not Respondent was discriminatorilymotivated must be determined from the record as a whole.The witnesses for the General Counsel and Respondent arein conflict as to some of the salientissuesin this case. Never-theless, after observing the witnesses testify, and analyzingthe record and inferences to be drawn therefrom, this conflictin testimony is resolved in favor of the version told by Bruno,who was a persuasive witness. One important objective in-dicium is Respondent's unionanimus,as Wood admitted thathe was "shocked" when he learned that not only was theUnion attempting to organize the mill, but also that Brunowas the instigator, and proponent of the union movement.Moreover, the six defenses averred by Respondent straincredulity and are not consistent with the attendant circum-stances inthis proceeding nor with the union animus dis-played by Respondent, as hereinafter explicated.The testimony of Wood, Creasey, and Bryant left much tobe desired," while Bruno impressed the trier of these facts asbeing truthful and straightforward in his testimony. The im-pression that he was testifying truthfully became a convictionwhen his, version of what transpired was found, in the main,to be both consistent with the attendant circumstances in thisproceeding and not substantially shaken by able counsel forthe Respondent who vigorously, searchingly, and thoroughlycross-examined him.Discussion and ConclusionsIt is well settled that an employer may not discriminateagainst employees for supporting or organizing a union:The question of organization by the employees for thepurpose of collective bargaining is the exclusivebusinessand concern of the employees. It is the mandate of thestatute that the employer shall not intrude himself intothe picture. The slightest interference, intimidation orcoercion by the employer of the employees in the rightsguaranteed to the employees by the statue constitutes anunfair labor practice ....17In the present case, the record shows that prior to theadvent of the Union, the necessity to obtain purchase ordersfor all purchases made for company use had been nonexistent,or perhaps lenient and flexible. After union activity began atthe mill, the Company imposed more stringent work rules on15N.L.R.B. v. Herman Sausage Co.,275 F 2d 229 (C A. 5)16As evidenced by Bryant's incredible testimony that Bruno preferredusing his own truck rather than the company truck,even though it entailedpaying money out of his own pocket for the gas and oil consumed oncompany business." N.L.R.B. v William Davis Co.,135F.2d 179, 181 (C.A. 7).Bruno and evidently toughened and rigidified its policy withrespect to purchase orders,assumingthere was such a policyextant, so that what was formerly condoned later becameintolerable when the Union arrived on the scene. The recordfurther establishes that the Company, for the first time,adopted a stringent policy concerning the parking of em-ployees' cars in the millyard, and that this trivial offense,which Bruno immediately complied with the first time he wastold not to park his car in the millyard, was seized upon byRespondent as one of various fictitiousreasonsascribed fordischarging him. These two trivial transgressions being thebasis for the discharge of the prime union activist in the midstof the union campaign establishes Respondent's hostility to-ward Bruno and goes a long way toward showing a dis-criminatory motive in the firing of Bruno under circum-stances that would not otherwise call for such drastic action.The Companyalsomaintainsthat it discharged Bruno,inter alia,because of his "belligerent" attitude toward hissuperiors. Bruno's version of this incident, which Respond-ent's official,Wood, characterized as evidencing Bruno's"belligerency," is that he became angry when Wood wouldnot allow him to take his vacation at the time he requested.Wood later granted Bruno's request. Wood testified that hebased Bruno's "belligerency" on his "observ[ing] [Bruno] tobe abrupt, boisterous,and his languagewas probably a littlefoul." This petty incident merited no more than disciplinaryaction as distinguished from his termination, and furthermakes the Company's defense that Bruno had committedserious infractions of company rules appear to be merely apost hocrationalization.Significant also is the cogent fact that Bruno was neverwarned that his work was deteriorating or unsatisfactoryuntil the occasion when Wood told him on June 19, that hewas being discharged. Moreover, Bruno was never warnedthat his breach of these companyruleswould result in sum-mary discharge, nor is there any evidence that these trivialviolations had become so disruptive of production and milldiscipline, or so frequent in occurrence that such a drasticpenalty as discharge was, necessary for an employee who hadan excellent record prior to his union activity. Moreover,there is no evidence that these variousruleshad been written,nor is it clear whether these various oral rules, which Brunowas alleged to have violated, were imparted to him by Re-spondent. Under all these circumstances, it is difficult to be-lieve the Company's claim that it discharged Bruno for thesepicayunish infractions, Thus, it can be reasonably inferredthat the real motivation for Bruno's discharge lay elsewhere,specifically, in his active role in the union campaign.InShattuck Denn Mining Corp. (Iron King Branch) v.N.L.R.B.,362 F.2d 466 at 470, the United States Court ofAppeals for the Ninth Circuit held that:If [the Trial Examiner] finds that the stated motive fora discharge is false, he certainly can infer that there isanother motive. More than that, he can infer that themotive is one that the employer desires to conceal-anunlawful' motive-at least where ... the surroundingfacts tend to reinforce that inference. 'In the instant case, there is ample evidence to support thefinding that the Company seized upon these insignificant rea-sons concerning Bruno as a pretext to rid itself of a knownunion activist.Moreover, Bruno had an exemplary workrecord prior to his, discharge. However, when he began tosolicit his fellow employees to sign union cards, Respondentsuddenly became disenchanted with the quality of Bruno'swork. Thus, the evidence amply warrants the finding that indischarging Bruno, Respondent was motivated in substantialpart byBruno'sunion activities and a desire to dissipate the WOOD BROS.Union's purported majority, as well as to abort the incipientunion movement in the mill.Significant also is the fact that on the date of Bruno'sdischarge, when Wood accused him of leaving work an hourearly on June 19, and also falsifying his timecards, whichBruno not only denied, but also asked Wood to check withBryant, his supervisor, as to these charges. Wood, however,not only refused to make any such inquiry, but actuallyavoided the opportunity to ascertain from Bryant if there wasany truth in Bruno's contention that he made up for the timespent at the doctor's office by working overtime, which in-cluded working through his lunch hour." Thus, Wood's fail-ure to verify Bruno's version demonstrates that Wood wasnot interested in learning anything which might have ex-onerated Bruno, but only in building up a case in order to firehim. It is true that Bruno did not deduct from his timecardsthe time he spent at the doctor's office but claimed that Eick-hoff initially, and later his successor, Bryant, had agreed thathe could make up this time by working through the lunchhour. Corroborative of this resolution is Eickhotfs tacit ad-mission that he had a "loose informal arrangement withBruno as to his keeping of his time card." In fact, Woodadmitted this to be true when he stated in his letter to theRegional Director that "Mr. Brunodid havean agreementwith the mill foreman that he would make up the time spentgoing to the doctor's office so that he would not lose anywages." See above. Although Respondent denied any sucharrangement, Bruno's version is credited.The Company's contention that Bruno was discharged be-cause of his "removing merchandise from the Company storewithout first paying for it" is not supported by the record.When Bruno entered the store, he told Wilson, the storeclerk, that he wished to purchase electrical wire. Wilson toldBruno to select the wire he desired, which he did, and in-formed Wilson that he would pay for it the next day, whichhe did. Creasey, the mill manager, admitted that the storeclerk,Wilson, was present when Bruno came into the storeand that Bruno "took" the wire with Wilson's knowledge andconsent. Creasey also testified that Wilson was never repri-manded for this incident, although it appears from Wilson'stestimony that both Creasey and Wood were entering theCompany store as Bruno was leaving with the wire. Wilson,who sold Bruno the wire, not only corroborated all this, butadded that he did not advise Bruno it was contrary to com-pany policy to remove merchandise from the store without acharge or cash slip. Assuming there existed such a policy, itwould not apply here, as Bruno told Wilson he did not havehis checkbook with him and would pay for it the next day,which he did. Under thesecircumstances,it is clearthat thecumulative effect of these falsely brought charges, specifiedabove, warrants the inference that some other reason wasbeing concealed, which in this proceeding was an effort tomake a case against Bruno so that Respondent could fabri-cate a paper record to rid itself of him because of his unionactivities.When Bruno asked the reason for his discharge, Woodstated it was for stealing wire, but when Bruno threatened tosue Wood for making this serious accusation, Wood changedhis story and informed Bruno it was for violating companypolicy by removing the wire from the store without firstobtaining a purchase slip order. When Bruno accused Woodof firing him because of his union activities, Wood's rejoinderwas, "Union? What union?" indicating that he knew of nounion activity. This was patently untrue, as it is uncon-tradicted that Creasey informed Wood, before he fired Bruno,"See above,and G. C Exh. 4.655of what Eickhoff had related concerning Bruno's union ac-tivity at the mill. See above. Moreover, Rhea, manager of thecompany store, had apprised Wood of Bruno's union activi-ties on the morning of June 19. Furthermore, that samemorning, at about 9 a.m., Wood had received a letter fromthe Union requesting recognition. Finally, there is the cogentfact that Bruno had obtainedsignaturesfrom 37 of the 40production employees on union authorization cards. It isclear, therefore, that Respondent, prior to Bruno's dischargeat 4:30 p.m. on June 19, was well aware of his union activities.In addition to the reasons advanced by Respondent forBruno's discharge, which do not withstand scrutiny and areunlikely on their face, there is the cogent fact that Woodknew of Bruno's union activities prior to discharging him,and thatBruno'sprecipitate and summary discharge thatsame afternoon is more than a temporal coincidence whichcan be explained on no other ground than Wood's animositytoward Bruno, and his desire to get rid of him because of hisactive role in the Union. The cumulative effect of these pre-textual reasons asserted for Bruno's discharge is found to bea contrived means of effecting his termination.[W]hen every other plausible motive has been eliminatedand the reasons advanced are not persuasive, the unionactivitiesmay well disclose the real motive behind anemployer's action.N.L.R.B. v. Melrose Processing Co.,351, F.2d 693 at 699 (C.A. 8).The record amply establishes not only that the entire epi-sode of Bruno's discharge shows an unmistakable aversion tounions,but also that it was enveloped with unionanimus.Wood himself testified that he "objected to being organized,"and was "trying to figure out a way to get out of beingorganized." He also expressed "shock" at the Union's organi-zational efforts and admitted that he was "upset" with Bru-no's union activities. Such indicia of antiunion bias, construa-ble as unlawful hostility, are a proper and significant factorin determining motive.In viewing the fabricated nature of Bruno's alleged time-card falsification and wire-stealing, conjoined with the unionanimusof Respondent,as well asits haste in firing Brunoupon learning of his union activities and receiving theUnion's letter requesting recognition, it is found that theremaining alleged trivial reasons for Bruno's discharge ap-pear to be afterthoughts on Respondent's part in an attemptto justify its illegal actions and conduct. With respect to theother trivial allegations, even if true, that Bruno violatedcompany rules by parking his truck in the millyard, failed toobtain purchase orders when buying parts to repair companyvehicles, displayed a "belligerent" attitude with a supervisoron one occasion, and saying that "something might happento a company official if he "didn't get' off his back,"" theyappear to be too minimal to warrant a discharge.20 Even ifRespondent's version of these incidents were credited, theconduct attributed to Bruno is not of sufficient gravity toserve as justification for his termination. Having thus con-structed a paper record purporting to reflect on Bruno'sdesireability as an employee, Wood then proceeded to rid theCompany of him entirely. Corroborative of this conclusion isthe fact that Wood did not advise Bruno of these allegationswhen he discharged him, nor were these allegedcauses men-" Bruno's testimonythat whathe meant isthat he would quit his job ifCreasey "did not get off his back," is credited. This appears to be a situationwhere the speaker's intended meaning is often miscontrued by an unwar-ranted inference being drawn by the auditorMoreover, it is not believedthat it can be reasonably interpreted as a direct threat of meaning to dophysical harm.roSee above. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned in Wood's explanation of Bruno's discharge in hisletter to the Regional Director, with the exception of thealleged timecard falsifications and wire theft incident." Itappears, therefore, that every indication points to these alle-gationsas being mere afterthoughts. Lending veracity to thisfinding is the uncontroverted evidence that Wood did not fireBruno until he received the Union's letter on June 19, ascontrasted with the .fact that sometime between May 1 andJune 16, Bruno had "threatened" Creasey, parked his truckon company premises, failed to obtain purchase orders, andthat it was on June 16, that the wire incident occurred. Forthese reasons,it isfound that Respondent violated Section8(a)(3) and (1) of the Act when it discriminatorily dischargedJoseph L. Bruno on June 19, 1970.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By unlawfully discharging Joseph L. Bruno on June 19,1970, Respondentengaged inunfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.Having found that Respondentwas at leastpartially moti-vated in its discriminatory treatment of the above-namedindividual by his activities on behalf of the Union" andthereby engaged in unfair labor practices as set forth above,itwill be recommended that it cease and desist therefrom andtake the affirmative action set forth below, found to be neces-sary and designed to effectuate the policies of the Act.THE REMEDYHaving found that Respondent discriminatorily ter-minated and discharged Joseph L.Bruno, it will be recom-mended that it offer to him immediate, full, and uncondi-tionalreinstatementtohisformer,orsubstantiallyequivalent, position without prejudice to his seniority orother rights, privileges, or working conditions,dismissing, ifnecessary, anyone hired in such job on or after June 19, 1970,and make him whole for any loss of earnings suffered byreason of the discriminationagainst him, by paying to him asum of money equal to the amount he would have earnedfrom the date of the discrimination against him until suchdiscrimination has been fully eradicated,less hisnet earningsduring the period of such discrimination. Backpay with inter-est, at the rate of 6 percent per annum, shall be computed inthe manner set forth inF W. Woolworth Co.,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716.Inasmuch asthe discharge of employees for reasons ofunion affiliation or concerted activity has been regarded bythe Board as one of the most effective methods of defeatingthe exercise by employees of their rights to self-organization,the Trial Examiner recommends, therefore, that Respondentbe required to cease and desist from any manner of interferingwith, restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.23Accordingly, upon the basis of the foregoing findings offact and conclusions of law, and upon the entire record, it isrecommended pursuant to Section 10(c) of the National La-bor Relations Act, as amended, issuance of the following:`1'See above.23N.L.R.B. v. Symons ManufacturingCo.,328 F.2d 835, (C.A 7).23N.L.R.B. v. Entwistle ManufacturingCo.120 F 2d 532, 536 (C.A. 4).24 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommendedOrder herein shall, as provided inSection 102.48 of the Rules and Regulations,be adoptedby theBoard andORDERRespondentWood Brothers & Halstead Lumber Com-pany, of Phoenix, Arizona, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Discouraging membership in Mill & Cabinet Local No.2093,United Brotherhood of Carpenters & Joiners ofAmerica, or any other labor organization by discriminatorilydischarging any of its employees or discriminating in anyother manner with respect to their hire or tenure of employ-ment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist Mill & Cabinet Local No.2093,United Brotherhood of Carpenters & Joiners ofAmerica, or any other labor organization, to bargain collec-tively through representatives of their own choosing and toengage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2. Take the following affirmative action which will effectu-ate the policies of the Act:(a)Offer Joseph L. Bruno immediate, full, and uncondi-tional reinstatement in his former job, or if that job no longerexists, to a substantially equivalent position without prejudiceto his seniority or other rights, privileges, or working condi-tions, and make him whole for any loss of earnings that hemay have suffered by reason of Respondent's discriminationagainst him, in accordance with the recommendations setforth in this Decision in the section entitled, "The Remedy."(b) Notify Joseph L. Bruno, if he is presently serving in theArmed Forces of the United States, of his right to full rein-statement upon application, in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct as amended, following his discharge from the ArmedForces.(c)Preserve, and upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, Social Security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due and rights of employmentunder the terms of this Decision.(d) Post at its premises in Phoenix, Arizona, copies of thenotice attached hereto marked "Appendix."25 Copies of saidnotice, to be furnished by the Regional Director for Region28 of the Board, shall, after being duly signed by Respondent,be posted by it immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafterin conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the aforesaid Regional Director, in writing,within 20 days from the date of receipt of this Decision, whatsteps it has taken to comply herewith.26become its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.23In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National LaborRelations Board "26 In the event that thisrecommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegionalDirector for Region 28, in writing, within 20 days fromthe date of this Order, what steps Respondent has taken to comply here-with." WOOD BROS.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trialatwhich both sides had the opportunity topresent their evidence,a Decision has been issued finding thatwe violated the law and ordering us to post this notice andactually do what we say in this notice.WE WILLreinstateJoseph L.Bruno to his former po-sition without loss of seniority or other rights and privi-leges and will pay him for any loss of wages he sufferedas a result of the discrimination which it has been foundthat we practiced against him.WE WILL NOTdischarge or otherwise discriminateagainst employees because they join or assistLocal 2093of theCarpenters Union or any other labor organization.WE WILLrespect your rights to self-organization, toform,join,and assist any labor organization, and tobargain collectively about terms and conditions of em-ployment through Local 2093 of the Carpenters Unionor any other representative of your own choosing, andto engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.657WE WILL NOT interfere with, restrain,or coerce youin the exercise of these rights.All of our employees are free to become or to remainmembers of Local 2093 of the Carpenters Union,or to refrainfrom becoming or remaining a member of said Union.DatedByWOOD BROTHERS &HALSTEAD LUMBERCOMPANY OF PHOENIX(Employer)(Representative)(Title)This is an official notice,and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 7011Federal Building & U.S. Courthouse,500 Gold Avenue,S.W., Albuquerque, New Mexico 87101,Telephone 843-2508.